918 F.2d 957
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rubin CRAYTON, Petitioner-Appellant,v.Ed BRENNAN, Respondent-Appellee.
No. 89-2427.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1990.

Before KENNEDY and MILBURN, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Rubin Crayton appeals from the district court's order denying his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On February 5, 1987, Crayton pleaded guilty to charges of armed robbery and felony firearm.  He was sentenced as a fourth-felony habitual offender to consecutive terms of five to twenty years and two years respectively for these convictions.  After the unsuccessful conclusion of a direct appeal, Crayton filed a petition for a writ of habeas corpus in the District Court for the Eastern District of Michigan.  Crayton's sole basis for habeas relief was that he was denied his sixth amendment right to a speedy trial.


3
After examination of the record, however, the district court found:  (1) that much of the twenty-one month delay in Crayton's case was attributable to Crayton's attorneys' pretrial tactics;  (2) that Crayton did not assert his right to a speedy trial until shortly before he pleaded guilty in February 1987;  and (3) that Crayton failed to demonstrate that his defense was prejudiced by the loss of evidence during the delay.  The court concluded that under these circumstances, Crayton's right to a speedy trial was not denied.   See Barker v. Wingo, 407 U.S. 514, 530 (1972).  Consequently, the district court denied the petition for a writ of habeas corpus, and Crayton filed this appeal.


4
Upon review of the record, this court concludes that the district court did not err in denying the petition for habeas relief.  Accordingly, the district court's order is hereby affirmed for the reasons stated in its memorandum opinion and order entered December 5, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.